Citation Nr: 1115840	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-22 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to April 30, 2010.

2.  Entitlement to a rating in excess of 50 percent for PTSD, from April 30, 2010.

3.  Entitlement to an effective date earlier than November 21, 2006, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. J Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1957 to June 1958 and from December 1963 to January 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD with an evaluation of 10 percent effective November 21, 2006.  By rating decision dated in January 2011, the RO increased the evaluation in effect for PTSD to 30 percent effective November 21, 2006, and to 50 percent effective April 30, 2010.

The issue of entitlement to an earlier effective date for the grant of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Prior to April 30, 2010, the Veteran's PTSD was manifested by symptoms including nightmares, hypervigilance, irritability, flashbacks, reported intermittent problems with memory, sleep impairment, depressed mood, and some social impairment.

2.  During the period beginning April 30, 2010, the Veteran's PTSD was manifested by symptoms including nightmares, flashbacks, reported difficulties with concentration and memory, sleep disturbance, anxiety, depressed mood, irritability, hypervigilance, and difficulty establishing and maintaining effective work and social relationships.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent for PTSD for the period prior to April 30, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an evaluation in excess of 50 percent for PTSD from April 30, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a January 2007 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2007 letter and an August 2008 letter also advised the Veteran of how the VA determines a disability rating and the type of evidence which impacts such.  Further, the January 2007 letter provided notice to the Veteran of how the VA assigns an effective date, and the type of evidence which impacts such.

In any event, the appeal regarding the claim for a higher initial rating stems from the original award of service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b) (2010).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, some service personnel records, the reports of VA examinations, VA treatment reports, and private treatment reports.  The Board notes the Veteran reported that he receives benefits from the Social Security Administration (SSA).  However, the record reflects the Veteran voluntarily retired from his job in December 2006, at which time he was 64 years old.  He is currently 68 years old.  Thus, he is eligible for SSA benefits based on his age.  The record does not reflect he left work due to disability, nor that he received SSA benefits due to disability.  Accordingly, such records need not be requested.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (Fed. Cir. 2010).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) warrants a 30 percent evaluation.  Id.

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships warrants a 50 percent evaluation.  Id.

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships warrant a 70 percent evaluation.  Id.

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name warrants a 100 percent evaluation.  Id.

One factor for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM- IV); see also 38 C.F.R. §§ 4.125, 4.126 (2010).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran contends that his service-connected PTSD is more severe than the currently assigned 30 percent rating prior to April 30, 2010, and the 50 percent evaluation assigned from April 30, 2010.  The Board has thoroughly reviewed all the evidence of record and after careful consideration finds that the Veteran's PTSD symptomatology is properly evaluated as 30 percent disabling prior to April 30, 2010, and as 50 percent disabling thereafter.

Turning to the evidence, VA treatment records show that in February 2007, the Veteran screened positive for depression.  He declined to be on any medications for depression and stated that he is afraid that he will be worse on it.  The examiner also noted that the Veteran was offered a referral to the mental health clinic but he declined it.

The Veteran underwent a VA mental health consultation with a licensed clinical social worker (LCSW) in May 2007 to evaluate for PTSD.  He endorsed experiencing intrusive thoughts on a daily basis and dreams almost nightly.  He shared that he had frequent crying spells when he thinks about his military traumas.  He reported that his wife says that "I run in my sleep" and that he had done so for many years.  He endorsed event exposure distress to news regarding the Gulf War, war related movies, and discussing his military traumas.  The Veteran became tearful several times during the session when recalling his military traumas and associated thoughts and feelings.  He reported that his symptoms had increased since he stopped working approximately one year prior to that time and had more time to reflect on his military experiences.  

The Veteran actively avoided thoughts, feelings, activities, and situations that reminded him of his military traumas.  He tried to avoid conversations with others regarding his military experiences because he felt as if most cannot relate to his experiences.  His primary source of support was his wife and he had shared some but not much of his military experiences with her.  The Veteran reported that he had few friends and that outside of contact with his wife and immediate family members he generally isolated himself at home.  He endorsed diminished interest in activities he used to enjoy such as working on household projects and participating in social and family gatherings.  

The Veteran reported that his sleep has been poor since he served in Vietnam.  He described difficulty falling asleep, awakening during the night following dreams and avoidance of returning to sleep for fear of having another distressing dream.  He endorsed hypervigilance stating that he often feels anxious and on edge and dislikes participating in social and family gatherings.  The Veteran reported startle response to loud noises that remind him of gun fire and explosions and described his heart starting to race.  He also endorsed mild irritability and poor frustration tolerance when trying to cope with routine life stressors.  

The Veteran reported that he had experienced the symptoms described above to varying degrees since he served in Vietnam.  He reported that he worked very long hours over the years in an effort to avoid trauma related thoughts and feelings.  He shared that his symptoms had been exaggerated by the Gulf War and had worsened in the prior year since he retired from his job.  

The Veteran did not report any history of mental health treatment.  He endorsed transitory suicidal ideations but not active intent or plan.  The examiner noted that no history of suicide attempts or homicidal ideations, intent, or plan was reported.  

The Veteran has been married to his wife for 41 years and has four adult children.  The Veteran described having a very supportive relationship with his wife and indicated that he considers her to be his primary source of emotional support.  He related that he also had a positive relationship with his children and had regular contact with them.  He had few friends and outside of attending church with his wife, he had limited social contact with others.  

With regards to employment, the Veteran said that he had done "a little bit of this and that" over the years.  He said that he last worked as a film processor where he was employed for 15 years and that he retired from his job approximately one year prior to that time.  The Veteran indicated that when he was drinking he had some problems on the job with work attendance and in interacting with co-workers and supervisors but that he did not have significant problems after he discontinued drinking.  The Veteran shared that he enjoyed working as a film processor because he stayed quite busy and this helped him to occupy his thoughts.  He shared that his PTSD related symptoms had markedly worsened since he retired and had more time to reflect on his military experiences.  The Veteran reported that he was charged with drunk and disorderly conduct many years ago.  No other history of legal issues or current legal issues was reported.  

Upon mental status examination, the Veteran was fully alert and oriented.  He was pleasant and cooperative.  He was casually dressed and appropriately groomed.  His mood was depressed and anxious with a mood congruent affect.  He was tearful at times.  The Veteran endorsed intrusive thoughts, dreams, avoidance/numbing symptoms, poor sleep, hypervigilance, and mild irritability.  He had transitory suicidal ideations, but no active intent or plan was reported.  His insight and judgment were within normal limits.  The Axis I diagnoses were of chronic PTSD, major depressive disorder versus depressive disorder not otherwise specified, and alcohol dependence in full sustained remission by history.  The Veteran was assigned a GAF score of 50.  

The Veteran was provided with a contract VA PTSD examination in May 2007, during which the examining psychiatrist noted that he reviewed the Veteran's medical records.  The Veteran reported that upon his return from both of his deployments in Vietnam he had trouble sleeping, had nightmares, and flashbacks.  Through the years, these symptoms have abated.  At that time, he had infrequent nightmares.  More recently, he had been having nightmares once or twice weekly.  These concerned specific events which occurred, as well as composite events.  The Veteran indicated that he continued to have flashbacks two or three times weekly.  These were triggered by certain smells, noises, or external events.  They also could occur spontaneously. The Veteran reported that he has been irritable and angry for years.  He seldom got into fights.  He was frequently snappy or curt with people as well as his family.  His wife told him at times that she did not want to be with him.  The Veteran remained easily startled by loud noises.  He was somewhat socially avoidant.  He sought out the company of veterans, but tired to avoid contact with other people.  When he was in public, he was suspicious and wary of other people.  He was security conscious.  He checked the perimeter of the house each night.  The veteran watched information about both the Vietnam War and the current Iraq War.  His wife advised him to not watch, because he invariably feels depressed afterwards.  During the prior year or so, he had frequently been crying.  He said "ever since I retired and stopped drinking, I have a lot more time.  I think that's bad.  It makes me think about everything."

The Veteran reported that he had recently had trouble falling and remaining asleep.   His symptoms were not as pronounced as they were immediately after his return from Vietnam, but they were definitely more intense than they were during the previous several years.  Since the Veteran ended work in December 2006 and stopped drinking 10 years prior to the examination, he had experienced an increase of symptoms.  

The examiner noted the Veteran had never been suicidal or homicidal.  He had never taken psychotropic medications.  The Veteran first sought mental health care at the VA beginning in November 2006.  He had been seen twice and he had been admitted to the PTSD program.  He was scheduled to begin group therapy within a few weeks.

The Veteran was married in October 1965, and they have three grown children.  The Veteran held many jobs throughout the years.  The longest he worked at one job was 15 years.  He worked for a photography company.  He retired in December 2006.  He regretted retiring because "I have a lot of feeling that I tried to suppress come back to me."

Upon mental status examination, the Veteran appeared to be well-developed and well-nourished and appeared his stated age.  He maintained eye contact well.  He began to sob as he discussed the traumatic events to which he was exposed in Vietnam.  He was considered by the examiner to be a truthful and reliable historian.  His behavior was normal during the examination.  His speech and thought processes were goal directed.  No psychomotor abnormalities were noted.  The Veteran was oriented in all spheres.  Memory function was good for three out of three objects at 1 and 15 minutes.  No memory deficit could be elicited.  Mood and affect were sad.  The Veteran cried throughout the examination.  He was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The Veteran's fund of knowledge was good.  His abstracting ability, mathematical calculating ability, insight, and judgment were all good.  

The examiner stated that the Veteran suffered from PTSD to a mild degree.  His situation was both acute and chronic.  The degree of his mental health impairment was considered to be mild.  He was capable of working on a full-time basis from a mental health point of view, but he was retired.  The examiner stated that the Veteran was not considered to be a threat to himself or anybody else.  The Axis I diagnosis was of chronic and mild PTSD.  The Veteran was assigned a GAF score of 60.  The examiner opined that the Veteran would be able to handle funds if he should receive them.  The Veteran was also able to follow directions and he attended to his own activities of daily living.  With regards to PTSD diagnostic criteria, the examiner reported that with, traumatic events were persistently reexperienced by recurring recollection of them and recurrent distressing dreams of them.  Persistent avoidance of stimuli associated with the traumatic events included restricted range of affect, feelings of detachment from others, and intermittent problems with memory.  Persistent symptoms of increased arousal were manifested by hypervigilance, difficulty concentrating, exaggerated startle response, irritability, difficulty falling asleep, and difficulty remaining asleep.  The examiner indicated that the disturbance had caused impairment in the Veteran's social and occupational functioning.

VA treatment records show that the Veteran attended the PTSD education series from June to August 2007.  During these sessions, the Veteran was appropriate at all times and appeared to understand all information provided in both verbal and written form.  There did not appear to be any cognitive, physical, or literary barriers present.  The Veteran did not voice suicidal or homicidal ideations.

The Veteran was provided with another contract VA PTSD examination in April 2010 with the same examiner, during which his medical records were reviewed.  The Veteran reported that he was married and lived with his wife.  The Veteran stated "[i]t's just the same thing.  I live with this torment all the time.  This has been going on for 40 years."  The examiner stated that the Veteran suffered from multiple symptoms of PTSD.  He had difficulty falling and remaining asleep and his sleep quality was poor.  He tosses, turns, sweats, and thrashes in his sleep.  He had inadvertently hit or kicked his wife on several occasions.  He suffered from troubling dreams approximately three times weekly.  The Veteran suffered from recurrent unwanted intrusive flashbacks concerning his combat exposure in Vietnam.  He reported that he was frequently depressed and anxious.  He cried spontaneously several times weekly.  

The Veteran reported that he had experienced suicidal thoughts on an intermittent basis.  He had not attempted to harm himself.  When he was younger and drinking heavily, he was involved with multiple physical fights.  He had not been involved with a physical fight for many years.  However, one of his major symptoms was his sustained irritability.  The Veteran was quick to become irritable, angry, and withdrawn.  He tried to avoid being in social settings.  When he had to be in public, he said that he was watchful, wary, and suspicious of people around him.  He was easily startled by loud noises, sudden movements, or certain smells.  He was hypervigilant in all settings.  The Veteran reported difficulty with concentration and memory functions.  He indicated that his was often anxious, sad, and irritable.  

The Veteran had never taken any psychotropic medications.  He began outpatient mental health care in VA's PTSD program in November 2006.  He actively attended treatment for approximately a year.  He stopped treatment when he felt that he was no longer benefitting.  He was considering re-entering therapy at that time.  He recognized that if he did not do something, his symptoms would continue unabated.  

The examiner reiterated the Veteran's marital and employment history.  It was noted that the Veteran chose to retire in 2006, was not seeking work at that time, and he spent most of his time at home.  He was supported by Social Security income.  

Upon mental status examination, the Veteran appeared to be well-developed and well-nourished and also appeared his stated age.  He was open and forthcoming providing his history.  He was polite and cooperative during the interview.  He maintained eye contact well.  He was considered to be a truthful and reliable historian.  His speech and thought processes were goal directed.  His behavior was normal during the examination.  No psychomotor abnormalities were noted.  The Veteran was oriented in all spheres.  Memory function was good for three out of three objects at 1 and 15 minutes.  No memory deficit could be elicited.  The Veteran's mood and affect were sad.  The moment the Veteran began to speak about his exposure to traumatic events, he became deeply tearful.  He was tearful throughout the rest of the meeting.  The Veteran was not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive.  The Veteran's fund of knowledge, abstracting ability, mathematical calculating ability, insight, and judgment were good.  The examiner diagnosed chronic, combat related PTSD.  

The examiner stated that the severity of the Veteran's symptoms is more significant than it was when the examiner evaluated him in May 2007.  The Veteran had become increasingly irritable, withdrawn, sad, and angry.  The Veteran had not been violent for many years.  The examiner indicated that the Veteran did not represent an acute threat to himself or anybody else.  He had not been psychotic, manic, hypomanic, obsessive, or compulsive.  He had no pending legal problems.  The Veteran was able to comprehend and complete simple and complex commands.  However, if he was in contact with other people on a regular basis, he inevitably became anxious, irritable, and withdrawn.  The Veteran had difficulty establishing and maintaining work and social relationships.  He spent almost all of his time by himself.  He recognized that he was more irritable and angry.  He expressed his belief that he served his country, and they have not responded in kind to him.  

The examiner opined that the Veteran was capable of working from a mental health point of view, although he would be irritable and angry in any setting with other people.  The Veteran had chosen to not work at that time.  The Veteran was mentally capable of managing his benefits payments in his own best interest.  He was able to perform all activities of daily living and was capable of performing daily hygiene.  He had no current legal problems.  He did not require further diagnostic testing for mental health problems.  The Veteran's prognosis for PTSD was guarded.  The Veteran was assigned a GAF score of 55.  

With regards to the diagnostic criteria for PTSD, the examiner noted that the traumatic events are persistently re-experienced by recurrent recollection of the events and recurrent distressing dreams of them.  The Veteran opted to watch information about all wars including the war in Vietnam.  He wanted to learn as much as he could.  The examiner stated that he persistently avoided stimuli associated with the traumatic events.  He had restricted range of affect, feelings of detachment from others, and markedly diminished participations in external activities.  The Veteran experienced persistent symptoms of increased arousal as manifested by difficulty falling asleep, difficulty remaining asleep, irritability, outbursts of anger, intermittent difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner stated that the disturbance has caused impairment in the Veteran's social and occupational functioning.   

Upon review of the record, the Board finds that the evidence indicates that the Veteran's symptomatology does not warrant an evaluation in excess of 30 percent prior to April 30, 2010.  38 C.F.R. § 4.7.  In this regard, the Board notes that prior to April 30, 2010, the evidence shows that the Veteran's PTSD manifested in symptoms which included nightmares, hypervigilance, irritability, flashbacks, reported intermittent problems with memory, sleep impairment, depressed mood, and some social impairment.  

However, the Veteran has not exhibited circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; or impaired abstract thinking to warrant a higher evaluation prior to April 30, 2010.  During this time, the Veteran was alert and oriented to all spheres, and his behavior was normal.  His speech and thought processes were goal directed and no psychomotor abnormalities were noted.  No memory deficit could be elicited.  His abstracting ability, mathematical calculating ability, insight, and judgment were all found to be good. 

While the Veteran reported that he had few friends and that outside of attending church with his wife and immediate family members he generally isolated himself at home, he also indicated that he sought out the company of veterans.  He described having a very supportive relationship with his wife of 41 years and indicated that he considers her to be his primary source of emotional support.  He related that he also had a positive relationship with his adult children and had regular contact with them.  The Veteran reported that prior to retiring he did not have significant problems on the job.  He also shared that he had enjoyed working as a film processor.  In the May 2007 VA examination report, the psychiatrist found that the Veteran was capable of working on a full-time basis from a mental health point of view, but he was retired.  

The Board notes that in May 2007 the Veteran endorsed transitory suicidal ideations to the LCSW but denied any active intent or plan.  No history of suicide attempts or homicidal ideations, intent, or plan was reported at that time.  Further, the May 2007 VA examiner reported that the Veteran had never been suicidal or homicidal and found that he was not acutely suicidal or homicidal and was not considered to be a threat to himself or anybody else.  While the May 2007 LCSW assigned the Veteran a GAF score of 50, the Board notes that the May 2007 contract VA examiner, a psychiatrist, assigned the Veteran a GAF score of 60 and noted that the degree of his mental health impairment was considered to be mild.  As the psychiatrist has greater education and skill in evaluating psychiatric disorders than a social worker, the Board assigns greater probative weight to the May 2007 VA examiner's opinion.  Moreover, the medical evidence does not indicate that the Veteran's function was impacted by the reported transitory suicidal ideation.  As such, the 30 percent evaluation assigned adequately addresses the level of impairment resulting from the Veteran's service connected PTSD prior to April 30, 2010, and a higher rating is not more nearly approximated. 

Further, the Board finds that an evaluation in excess of 50 percent is not warranted from April 30, 2010.  In this regard, the Board notes that the Veteran's PTSD symptoms during this period included nightmares, flashbacks, restricted range of affect, reported difficulties with concentration and memory, sleep disturbance, anxiety, depressed mood, irritability, hypervigilance, and some social and occupational impairment with difficulty establishing and maintaining effective work and social relationships.  The GAF score assigned during the April 2010 VA examination was 55, indicating moderate symptoms.  

The Veteran did not exhibit obsessional rituals which interfere with routine activities, speech that was intermittently illogical, obscure, or irrelevant, near-continuous panic or depression which affected his ability to function independently, appropriately, and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene or difficulty in adapting to stressful circumstances.  He was able to perform all activities of daily living and was capable of performing daily hygiene.  His behavior was normal during the examination.  His speech and thought processes were goal directed and no psychomotor abnormalities were noted.  The Veteran was oriented in all spheres and no memory deficit could be elicited.  The Veteran was not acutely psychotic, manic, hypomanic, obsessive, or compulsive.  The Veteran's fund of knowledge, abstracting ability, mathematical calculating ability, insight, and judgment were good.  Although the Veteran reported that he had experienced suicidal thoughts on an intermittent basis, he indicated that he had not attempted to harm himself and the April 2010 examining psychiatrist noted that the Veteran was not acutely suicidal or homicidal.  Further, the psychiatrist noted that the Veteran had not been violent for many years and indicated that the Veteran did not represent an acute threat to himself or anybody else.  

The April 2010 examiner noted that the Veteran spent almost all of his time by himself and found that if he was in contact with other people on a regular basis, he inevitably became anxious, irritable, and withdrawn.  The examiner also stated that the Veteran had difficulty establishing and maintaining social relationships.  The Board notes that the Veteran had been married since 1965 and he and his wife have three grown children.  Thus, while difficulty in establishing and maintaining relationships is shown, an inability to do so has not been found.

Moreover, the April 2010 VA examiner noted that the Veteran chose to retire in 2006 and he was not seeking work at that time.  While the examiner stated that the Veteran had difficulty establishing and maintaining work relationships, he opined that the Veteran was capable of working from a mental health point of view, although he would be irritable and angry in any setting with other people.  The examiner indicated that the Veteran had chosen to not work at that time.  The Board notes that occupational and social impartment with reduced reliability and productivity due to PTSD symptoms is consistent with the currently assigned 50 percent disability rating.  While worsening of symptoms has been noted from the 2007 evaluation to the 2010 VA examination, the range of symptoms more nearly approximate the 50 percent rating criteria from April 30, 2010.

In sum, the symptomatology reported and the GAF score assigned during the course of the appeal are adequately addressed by the currently assigned 30 percent evaluation prior to April 30, 2010, and the 50 percent evaluation thereafter, and do not support an evaluation in excess of thereof.

The Board notes that the medical evidence indicates the Veteran is capable of working from a mental health standpoint, and that he voluntarily retired.  Thus, the record does not reflect that the Veteran is unemployable due to his service connected PTSD, and no further action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is necessary.  

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his PTSD and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD, prior to April 30, 2010, is denied.

Entitlement to an evaluation in excess of 50 percent for PTSD, from April 30, 2010, is denied.


REMAND

The Board notes that the Veteran was originally granted service connection for his PTSD in the July 2007 rating decision, effective November 21, 2006.  VA notified the Veteran in a July 28, 2007 letter of its decision in this matter.  In the VA Form 9 received by the RO in July 25, 2008, the Veteran indicated that he believed an earlier effective date for his PTSD was warranted.  In an April 2010 letter, the RO asked the Veteran that if it was his intention in his VA Form 9 to file a claim for entitlement to an earlier effective date for PTSD.  In a statement received by the RO in May 2010 on such form, the Veteran stated that he had "been putting up with these emotions since 1968 and as I get older they get worse and nobody really seems to give a crap.  It all started in Jan 1968."  

The Veteran requested an earlier effective date for his PTSD on his substantive appeal, which was received within one year of the notice of the decision awarding service connection and assigning an effective date for PTSD.  Such document is sufficient to reflect the Veteran's disagreement with the effective date for the award of service connection for PTSD and was timely filed.  Accordingly, the Board accepts such document as a valid notice of disagreement.

No Statement of the Case has been issued by the RO with regards to the effective date assigned for the grant of service connection for PTSD.  Accordingly, the Board must remand this issue to the RO for the issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the SOC, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

Undertake all actions required by 38 C.F.R. § 19.26 (2010), including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on the issue of an earlier effective date for the award of service connection for PTSD (if he so desires) by filing a timely substantive appeal.  This issue should be returned to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


